Case 8:16-cv-01790-JVS-AGR Document 344 Filed 04/29/20 Page 1 of 2 Page ID #:14351

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 16-1790 JVS (AGRx)                                      Date   April 29, 2020
 Title             SPEX Technologies Inc v. Kingston Technology Corporation et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Supplemental Briefing



      On April 28, 2020, Plaintiff SPEX Technologies, Inc. (“SPEX”) and Defendants
Kingston Technology Corporation, Kingston Digital, Inc., and Kingston Technology
Company, Inc. (collectively, “Kingston”) filed requests for oral argument, advancing
various reasons why they believe a hearing on their motions for summary judgment is
necessary. See Dkt. Nos. 336, 338.

      The Court requests that Spex and Kingston each file a supplemental brief, not to
exceed five pages, responding to the arguments in the other party’s hearing request, by
Thursday, May 7 at 5:00 p.m.


                    IT IS SO ORDERED.




                                                                                                :         0


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 8:16-cv-01790-JVS-AGR Document 344 Filed 04/29/20 Page 2 of 2 Page ID #:14352

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                                      Date     April 29, 2020
 Title          SPEX Technologies Inc v. Kingston Technology Corporation et al

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                    Page 2 of 2
